commissioner department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date uil conex-151992-06 the honorable jim ramstad chairman subcommittee on oversight committee on ways and means u s house of representatives washington dc dear mr chairman i am responding to your letter dated date about the new rules for substantiating charitable_contribution deductions of a cash check or other monetary gift you asked for guidance on how individuals can substantiate contributions made by payroll deduction in compliance with the new rules in section of the pension_protection_act codified in sec_170 of the internal_revenue_code the code the regulations under sec_170 of the code allow taxpayers to substantiate contributions of dollar_figure or more made by payroll deduction with a pay stub form_w-2 or other document the employer furnished showing the amount withheld for payment to the charity together with a pledge card or other document prepared by or at the direction of the charity sec_1_170a-13 of the income_tax regulations you suggested that the same treatment should apply to contributions made by payroll deductions for purposes of the new rules under sec_170 of the code i am pleased to tell you that the internal_revenue_service and the treasury_department have just issued guidance in notice_2006_110 to address your concerns the guidance provides that the same documents we currently accept to substantiate contributions of dollar_figure or more made by payroll deduction under sec_170 of the code will satisfy the requirements of sec_170 for your convenience i am enclosing a copy of the notice issued on date i hope this information is helpful if you have any questions please call me or contact --- ------------------ office_of_chief_counsel income_tax and accounting division at ----------- -------------------- sincerely mark w everson enclosure
